Citation Nr: 0301245	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  02-01 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Iowa 
City, Iowa


THE ISSUE

Entitlement to exemption from medication copayments for 
nonservice-connected disability.


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty during the Korean 
Conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Iowa City, Iowa, that denied the above claim.


FINDINGS OF FACT

1.  The veteran is service connected for residuals of 
gunshot wounds, evaluated as 20 percent disabling.

2.  The veteran received annual income of $10,320.00 for 
the year 2000.  The maximum amount of allowable income for 
a veteran with no dependents in 2000 was $9,304.00.  

3.  The veteran received annual income of $10,320.00 for 
the year 2001.  The maximum amount of allowable income for 
a veteran with no dependents in 2001 was $9,556.00.  

4.  The veteran received annual income of $10,380.00 for 
the year 2002.  The maximum amount of allowable income for 
a veteran with no dependents in 2002 was $9,690.00.  



CONCLUSION OF LAW

The claim for entitlement to exemption from medication 
copayments for nonservice-connected disability is without 
legal merit.  38 U.S.C.A. §§ 1521, 1722A (West 1991& Supp. 
2002); 38 C.F.R. §§ 3.21, 3.23, 17.110 (2002); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of 38 U.S.C.A. § 1722A provide that the 
Secretary shall require a veteran to pay the United States 
a copayment for each 30-day supply of medication furnished 
such veteran on an outpatient basis for the treatment of a 
nonservice-connected disability or condition.  This 
copayment requirement does not apply to a veteran with a 
service-connected disability rated 50 percent or more or 
to a veteran whose annual income (as determined under 
section 1503) does not exceed the maximum annual rate of 
pension which would be payable to such veteran if such 
veteran were eligible for pension under section 1521.  
38 U.S.C.A. § 1722A(a)(1) and (3) (West Supp. 2002); 
38 C.F.R. § 17.110 (2002).  The provisions of 38 U.S.C.A. 
§ 1722A(a) expired on September 30, 2002.  38 U.S.C.A. 
§ 1722A(d) (West Supp. 2002).

The accompanying regulation states that certain medication 
is not subject to the copayment requirements, including 
medication for a veteran who has a service-connected 
disability rated 50 percent or more based on a service-
connected disability or unemployability; medication for a 
veteran's service-connected disability; and medication for 
a veteran whose annual income (as determined under 38 
U.S.C.A. § 1503) does not exceed the maximum annual rate 
of VA pension which would be payable to such veteran if 
such veteran were eligible for pension under 38 U.S.C.A. § 
1521.  38 C.F.R. § 17.110 (2002).  The regulation does not 
specify an expiration date for VA's authority to grant an 
exemption from medication copayments, and the Board herein 
relies upon this regulation in adjudicating the veteran's 
claim.

The veteran reports that he is evaluated as 20 percent 
disabled for service-connected residuals of gunshot 
wounds.  As noted above, he is not required to make 
copayments on medication for his service-connected 
disability.  38 C.F.R. § 17.110(c)(2) (2002).  The issue 
on appeal is limited to entitlement to exemption from 
medication copayments for nonservice-connected disability.  
However, the veteran is not eligible for exemption from 
medication copayments for nonservice-connected disability 
because (1) he is rated as only 20 percent disabled for 
service-connected residuals of gunshot wounds, and (2) his 
income exceeded the maximum annual rate of pension in 
2000, 2001, and 2002.  

In determining income, all payments of any kind or from 
any source shall be included, unless specifically 
excluded.  38 U.S.C.A. § 1503 (West 1991); 38 C.F.R. 
§§ 3.271 (2002).  Certain expenses, including unreimbursed 
medical expenses, may be deducted from countable annual 
income during the 12-month annualization period in which 
they were paid.  38 C.F.R. § 3.272 (2002).  

The veteran has no dependents.  He reported receiving 
monthly annual income of $10,920.00, with $600.00 in 
medical expense deductions, in 2000.  This totals annual 
income of $10,320.00, an amount in excess of the maximum 
annual rate of improved pension for a veteran with no 
dependents, which was $9,304.00 in 2000.  38 U.S.C.A. 
§ 1521 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.21, 3.23 
(2002); VA ADJUDICATION PROCEDURE MANUAL, M21-1, Part I, Change 
35, Appendix B (August 31, 2001).  

Likewise, the veteran reported in a November 2001 
financial status report that he received monthly Social 
Security benefits of $666.00 and VA disability 
compensation benefits of $194.00, constituting annual 
income of $10,320.00 ($860 x 12 months).  This too was in 
excess of the maximum annual rate of improved pension for 
a veteran with no dependents, which was $9,556.00 in 2001.  
38 U.S.C.A. § 1521 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.21, 3.23 (2002); VA ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part I, Change 41, Appendix B (November 4, 2002).  The 
veteran reported no medical expenses at that time.  

Finally, the veteran stated in his March 2002 substantive 
appeal that he received monthly Social Security benefits 
of $666.00 and VA disability compensation benefits of 
$199.00, constituting annual income of $10,380.00 ($865 x 
12 months), an amount in excess of the maximum annual rate 
of improved pension for a veteran with no dependents, 
which was $9,690.00 in 2002.  38 U.S.C.A. § 1521 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.21, 3.23 (2002).  
Again, in listing his monthly expenses the veteran 
reported no medical expenses.  

Accordingly, the veteran's claim for exemption from 
medication copayments for nonservice-connected disability 
must be denied because he does not have a service-
connected disability rated 50 percent or more and his 
income was excessive in 2000, 2001, and 2002 for purposes 
of pension benefits.  38 U.S.C.A. § 1722A (West 1991 & 
Supp. 2002); 38 C.F.R. § 17.110 (2002).  The Board 
certainly sympathizes with the veteran's financial 
difficulties, as he described in his notice of 
disagreement and substantive appeal.  However, the Board 
must abide by VA regulations.  In this case, the facts are 
not in dispute, and application of the law to the facts is 
dispositive.  Where there is no entitlement under the law 
to the benefit sought, the appeal must be terminated.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-430 (1994).  

The Board is aware that during the pendency of this claim 
there was a substantial change in the law.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002).  This law redefines 
the obligations of VA with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29, 2001.  66 Fed. Reg. 
45,620, et seq. (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
However, VA has no duty to assist a claimant if there is 
no reasonable possibility that VA assistance would help 
substantiate the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
Supp. 2002).  In this case, the essential facts are not in 
dispute; the case rests on the interpretation and 
application of the relevant law.  The VCAA does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Therefore, there is no prejudice to the veteran by the 
Board deciding the case at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In any event, the veteran was given ample opportunity to 
present evidence and argument in support of his claim and 
VA's duties have been fulfilled to the extent possible.  
See Statement of the Case, dated February 25, 2002, and 
letter from the VAMC to the veteran, dated January 11, 
2002.  Accordingly, additional efforts to notify and 
assist the veteran are not warranted.   


ORDER

Entitlement to exemption from medication copayments for 
nonservice-connected disability is denied.


		
	H.N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

